UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORTPursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 or [ ]TRANSITION REPORTPursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-14851 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: IRET Properties 401(k) B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Investors Real Estate Trust 1400 31st Avenue SW, Suite 60 Post Office Box 1988 Minot, ND 58702-1988 1 IRET PROPERTIES 401(k) Contents Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits—December 31, 2011 and 2010 4 Statement of Changes in Net Assets Available for Benefits—Year Ended December 31, 2011 5 Notes to Financial Statements 6 Supplemental Schedules: Schedule H, Line 4a—Schedule of Delinquent Participant Contributions—Year Ended December 31, 2011 14 Schedule H, Line 4i—Schedule of Assets (Held at End of Year) 15 Signature 16 Exhibit: Consent of Independent Registered Public Accounting Firm 17 Contents 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator and Trustee IRET Properties 401(k) Minot, North Dakota We have audited the accompanying statements of net assets available for benefits of IRET Properties 401(k) (the "Plan") as of December31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of delinquent participant contributions and schedule of assets (held at end of year), are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan’s management. The supplemental information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Lurie Besikof Lapidus & Company, LLP Minneapolis, Minnesota June 28, 2012 Contents 3 IRET PROPERTIES 401(k) STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, Assets: Participant Directed Investments, at fair value $ $ Money Market Fund Contributions Receivable: Employer Participant Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. Contents 4 IRET PROPERTIES 401(k) STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2011 Additions: Investment income: Dividends $ Net realized and unrealized appreciation (depreciation) in fair value of investments: Mutual funds Common stock Contributions: Employers Participants Participant rollovers Total additions Deductions: Benefits paid to participants Net increase in net assets available for benefits Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ The accompanying notes are an integral part of these financial statements. Contents 5 IRET PROPERTIES 401(k) NOTES TO FINANCIAL STATEMENTS 1. Description of the Plan The following description of the IRET Properties 401(k) (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description and plan document for a more complete description of the Plan’s provisions. General The Plan was initially adopted on January 1, 1995 by IRET Properties, a North Dakota Limited Partnership, which is a subsidiary of Investors Real Estate Trust, a North Dakota real estate investment trust (collectively, the “Company”), and provides certain benefits to the employees of the Company.Effective February 1, 2010, the Plan was amended and restated to, among other things, revise the eligibility requirements for participation in the Plan.The Plan is a defined contribution plan, and is a prototype standardized profit-sharing plan. The Company is the Employer. The fiscal year of the Plan is the calendar year. The Plan is subject to the provisions of the Employee Retirement
